Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 6 of claim 1, “the blow mould supports” lacks antecedent basis.  The claim is unclear because it is unclear if the structure was intended to be implied in blow moulding device or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation through a lifting movement, and the claim also recites and in particular a lifting and/or lowering of the base mounting which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation through a lifting movement, and the claim also recites and in particular a lifting and/or lowering of the base mounting which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation through a lifting movement, and the claim also recites and in particular a lifting and/or lowering of the base mounting which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation through a lifting movement, and the claim also recites and in particular a lifting and/or lowering of the base mounting which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
On line 22 of claim 1, “the underside” lacks antecedent basis.
On line 22 of claim 11, “the underside” lacks antecedent basis.
On lines 1-2 of claim 16, “the clean room” lacks antecedent basis.
On line 2 of claim 16, “the transport path” lacks antecedent basis.
On line 3 of claim 16, “the rotatable support” lacks antecedent basis.
On line 21 of claim 19, “the transport path” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Philipp et al (WO 2017/153059 A1: figures 1-4 and the google translation of the document, paragraphs 2, 4, 16-18 and 24 of the portion labeled description and paragraph 1 after the brief description of the drawings) taken together with Finger et al (2015/0145180 A1: figures 1-15b and paragraphs 27 and 51), Litzenberg et al (8,100,688: figures 5-8), Geltinger et al (2015/0306828 A1: figures 1-5 and paragraphs 29, 33, 35, 36 and 42) and Martini et al (2011/0133369 A1: figures 1 and 2 and paragraphs 9-11).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Philipp et al disclose a blow mold station (1) having at least two side parts and a bottom part (paragraph 2 of description), wherein the two side parts are pivoted with respect to a longitudinal axis.  The mold having a bottom part (18) and a bottom support member (24) having two media connections as illustrated in figure 3 and a mating aperture (34) in bottom base (22) as illustrated in figures 2 and 3.  The media connections are connected and disconnected by raising and lowering the bottom part support member relative to the base support, see description paragraph 16.  The reference fails to disclose a changing device to remove a complete blow molding device or other parts, the lifting movement of the base mounting being coupled to an opening and/or closing movement of the blow mold supports, or the clean room surrounding a molding carousel.
Finger et al disclose a blow molding apparatus comprising a changing device in the form
of a changing robot (figure 10 and paragraph 51) having a gripping arm (52) that removes the
blow mold from the supports as illustrated in figures 9 and 10. It is noted that the device can
either remove the entire blow mold at once or only parts of the blow molding device as explicitly
stated in paragraph 27. It is noted that the blow molding carousel wheel is provided inside a
housing (18).
Litzenberg et al disclose opposing mold halves positioned on mold supports (19 and 20)
and a base part (7), wherein the opposing mold halves and the base part define a molding cavity.
The mold support (19) is rigidly fixed to support structure (41). Mold support (20) is mounted
on shaft (42) onto the support structure (41) such that mold support (20) pivots relative to the
fixed mold support. A cam track (48) is located in a cam support (49) that is attached to the
bottom of the support structure (41). A cam follower (roller 47) is attached to the base part such
that the cam track specifies the movement of the base part. A drive shaft (45) moves a
positioning lever (51) connected by a connecting rod (50) to the base part (7). Rotation of the
drive shaft moves the base part according to the cam track (48) by movement of the cam
follower therein to lift the base part. Simultaneously, the rotation of the drive shaft (45) causes
movement of the mold support (20) by connection of coupling lever (44) and transverse links (52).  Thus, the closing of the mold support (20) is linked to the lifting of the base part (7) by means of a cam track (48) and cam follower (47).
Geltinger et al disclose a similar shell type blow mold having two side parts and a base
mold that are releasable from supports automatically (paragraph 29) wherein the connection for
temperature control medium is also broken during automatic disassembly (paragraph 33).
Martini et al disclose a clean room that surrounds the transport path in the region of the reshaping stations like a channel.
It would have been obvious at the time of the effective filing date of the application
to one of ordinary skill in the art to modify the apparatus of Philipp et al by using a changing device that can exchange the entire blow mold assembly or only parts of the blow mold
as disclosed by Finger et al as such a changing device with flexible ability to exchange
assembled molds or parts of the blow mold was known in the art and advantageous to use a
single device to exchange multiple parts of the blow molding apparatus. It would have been
further obvious at the time of the effective filing date of the application to modify the method of
blowing containers from preforms of Philipp et al by using a changing device that changes
either the entire mold assembly or parts thereof as disclosed by Finger et al for the purpose of
using one device to perform multiple replacement operations to lower the overall cost of the
operation.
It would have been obvious at the time of the effective filing date of the application to
one of ordinary skill in the art to modify the apparatus of Philipp et al by using a closing
assembly that links the raising of a bottom mold to the closing of the mold halves by using a
closing assembly that moves the mold bottom by a cam and cam follower assembly attached to
the mold bottom and the support structure as disclosed by Litzenberg et al for the purpose of
simplifying the apparatus by having a single motive means for closing the mold halves and
lifting the mold bottom at the same time.
It would have been obvious at the time of the effective filing date of the application to
one of ordinary skill in the art to modify the apparatus of Philipp et al by having separate
media connections for the side mold parts and base mold as disclosed by Geltinger et al as such
was well-known in the art for effectively cooling the individual mold elements to produce properly shaped products in a timely manner.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Philipp et al by having a channel like clean room surrounding the molding stations on a carousel as disclosed by Martini et al for the purpose of simplifying the apparatus by enclosing the molding apparatus in an aseptic environment to prevent fouling of the molded products and the edible contents therein.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claims 1, 11 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 3, 5-10 and 12-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
The arguments of record do not apply to the new 112 rejections or new claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        4/29/2022